Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers et al. (2019/0026146) in view of Ideuchi et al. (2015/0032705).
Regarding Claim 1, Peffers et al. (2019/0026146) discloses a method of reducing the storage requirements of blockchain (“greatly reducing the key recovery load in workloads”, paragraph [0068]) metadata via dictionary-style compression, the method comprising:
receiving a request (software request. Paragraphs [0056] to [0058]) to add a transaction block to a blockchain (“may add blocks to the blockchain”, “a block to add to the chain”, paragraph [0049]); 
determining an identifier (ID) of a dictionary block (“identifier may be used as the key in a dictionary”, paragraph [0068]) most recently stored on the blockchain (“blockchain transaction”, paragraph [0069]);

As discussed above, Peffers essentially discloses the claimed invention but does not explicitly disclose adding the ID of the dictionary block to the compressed transaction block and providing the compressed transaction block, including the ID of the dictionary block, for storage on the blockchain.
However, Ideuchi et al. (2015/0032705) discloses adding the ID of the dictionary block to the compressed transaction block (“add the ID of the static dictionary data alone to the compressed data”, paragraphs [0033], [0094]); and providing the compressed transaction block (“compressed data”, paragraphs [0033], [0094]), including the ID of the dictionary block (“ID the static dictionary”, paragraphs [0033], [0094]).
It would have been obvious to one of ordinary skill in the art to have added ID of dictionary to the compressed data in Peffers in order to identify data stored in the dictionary as taught by Ideuchi.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers et al. (2019/0026146) in view of Ideuchi et al. (2015/0032705) further in view of Kolb V et al. (2016/0358312)
Regarding Claim 2, as discussed above, Peffers essentially discloses the claimed invention but does not explicitly disclose that the dictionary block comprises a first dictionary corresponding to a first field of data in the transaction block, and wherein the first dictionary comprises a first key-value pair representing compressed metadata and corresponding raw metadata of the first field, respectively.
However, Kolb V et al. (2016/0358312) discloses that the dictionary block (“the first model is dictionary compressed data”, paragraph [0042]) comprises a first dictionary corresponding to a first field of data in the transaction block, and wherein the first dictionary comprises a first key-value pair (“key 
It would have been obvious to one of ordinary skill in the art to have provided key value pair in Peffers’ dictionary in order to facilitate the data retrieval from the table as taught by Kolb V.
Regarding Claim 3, as discussed above, Peffers essentially discloses the claimed invention but does not explicitly disclose that the dictionary block further comprises a second dictionary corresponding to a second field of data in the transaction block, and wherein the second dictionary comprises a second key-value pair representing compressed metadata and corresponding raw metadata of the second field, respectively.
However, Kolb V et al. (2016/0358312) discloses that the dictionary block (“the first model is dictionary compressed data”, paragraph [0042]) further comprises a second dictionary corresponding to a second field of data in the transaction block, and wherein the second dictionary comprises a second key-value pair (“key value pair”, paragraph [0037]) representing compressed metadata and corresponding raw metadata (“unstructured  data”, paragraph [0037], “raw bits”, paragraph [0042]) of the second field, respectively.
It would have been obvious to one of ordinary skill in the art to have provided another key value pair in Peffers’ dictionary in order to facilitate other data retrieval from the table as taught by Kolb V.
Claims 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers et al. (2019/0026146) in view of Lohe et al. (2017/0048235).
Regarding Claim 2, as discussed above, Peffers essentially discloses the claimed invention but does not explicitly disclose that the dictionary block comprises a first dictionary corresponding to a first field of data in the transaction block, and wherein the first dictionary comprises a first key-value pair representing compressed metadata and corresponding raw metadata of the first field, respectively.

It would have been obvious to one of ordinary skill in the art to have provided key value pair to Peffers’ dictionary in order to identify rows of a table on the "one" side of a one-to-many relationship as taught by Lohe.
Regarding Claim 3, as discussed above, Peffers essentially discloses the claimed invention but does not explicitly disclose that the dictionary block further comprises a second dictionary corresponding to a second field of data in the transaction block, and wherein the second dictionary comprises a second key-value pair representing compressed metadata and corresponding raw metadata of the second field, respectively.
However, Lohe et al. (2017/0048235) discloses that the dictionary block ("Dictionary of Keys", paragraph [0291]) further comprises a second dictionary corresponding to a second field of data in the transaction block, and wherein the second dictionary comprises a second key-value pair ("key pairs", paragraph [0009]) representing compressed metadata and corresponding raw metadata of the second field, respectively ("blockheader field", paragraph [0032], fig. 4).
It would have been obvious to one of ordinary skill in the art to have provided another key value pair to Peffers’ dictionary in order to identify rows of a table on the "one" side of a one-to-many relationship as taught by Lohe.
	Regarding Claim 4, as discussed above, Peffers essentially discloses the claimed invention but does not explicitly disclose that the dictionary block further comprises a data schema identifying the first 
However, Lohe et al. (2017/0048235) discloses that the dictionary block ("Dictionary of Keys", paragraph [0291]) further comprises a data schema identifying the first dictionary and corresponding first field of data, and the second dictionary and corresponding second field of data ("blockheader field", paragraph [0032], fig. 4).
It would have been obvious to one of ordinary skill in the art to have provided key value pair to Peffers’ dictionary in order to identify rows of a table on the "one" side of a one-to-many relationship as taught by Lohe.
Allowable subject matter

Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    
The official fax number is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 


	/WILSON LEE/               Primary Examiner, Art Unit 2152